id office uilc cca_2009012108300837 ------------- number release date from -------------------- sent wednesday date am to --------------------- cc ------------ subject re closing aar w nbaps issued sec_6231 any partner who has a fully executed form 870-pt would not be the form 870-pt's converted the settling partners partnership items and removed them from the tefra proceedings subject_to an fpaa so there is no point in sending one to any settled partner the settled partner would have two years from the date we cosigned his settlement to file a refund claim under section c b and and c b i if we don't issue him a refund within this two year time period if they timely file refund claims the period for issuing refunds would be further extended under section d for the period under sec_6532 during which they can file suit
